Title: Lieutenant Colonel Robert Hanson Harrison to John Hancock, 12 September 1776
From: Harrison, Robert Hanson
To: Hancock, John



Sir
Head Qrs New York Septr 12th 1776

His Excellency being called from Head Quarters to day on business of Importance which prevents his Writing, I therefore do myself the honor to inform Congress of what has happened since his Letter of Yesterday.
Last Evening the Enemy transported a number of Men from Buchanans to Montezors Island, and by their several movements more strongly indicate their Intention to land somewhere about Harlem or Morrisania—most likely at both at the same time. This Morning One of the Ships that has been for some time in the Sound moved down towards Hell Gate, but the tide leaving her, she could not get near enough to bring her Guns to bear upon our Fortification. If she means to attack It, It is probable she will warp in the next tide. Their Batteries have kept up a pretty constant fire against our’s at that place, but without any considerable effect. This Morning they opened a New One.
I do not recollect any other material occurrence and shall only add That I have the Honor to be with the highest respect Sir Your Most Obedt Servt

Rob. H. Harrison

